Citation Nr: 0111635	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-10 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to service connection for a lung condition, 
including emphysema, chronic obstructive pulmonary disease, 
and lung tumors, based on inservice use of tobacco products 
or as secondary to nicotine dependence acquired in service.

2.  Entitlement to service connection for a heart condition, 
including cardiovascular disease, peripheral vascular 
disease, postoperative aortic aneurysm, mitral valve prolapse 
and atrial fibrillation, based on inservice use of tobacco 
products or as secondary to nicotine dependence acquired in 
service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1941 to July 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision, and a March 
2000 Statement of the Case decision, by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia. 


REMAND

The veteran claims that he has pulmonary and cardiovascular 
disabilities due to tobacco use and nicotine dependence which 
he developed in service.  Under VA General Counsel Precedent 
Opinion 2-93 (January 13, 1993), service connection for 
disability or death may be established if the evidence shows 
that the claimed injury or disease resulted from tobacco use 
in the line of duty during active service.  It was further 
noted that nicotine dependence may be considered a disease or 
injury for disability compensation purposes if determined to 
be so by adjudicative personnel based on accepted medical 
principles relating to that condition.  Under VA General 
Counsel Precedent Opinion 19-97 (May 13, 1997), service 
connection for disability due to tobacco use requires that an 
appellant present medical or lay evidence of tobacco use in 
service, and/or present competent medical evidence that the 
veteran acquired a nicotine dependence during service, and 
that such tobacco use and/or nicotine dependence caused or 
contributed to the veteran's disability.  Although the 
Internal Revenue Service Restructuring and Reform Act of 1998 
prohibits the establishment of service connection for 
disability attributable to tobacco use in service for claims 
filed after June 9, 1998, the veteran's claim was filed prior 
to this date.


In April 2000 the veteran submitted a photograph he 
identified as showing him in uniform and smoking a cigarette.  
The veteran stated that this photo was taken in Italy in 
November 1944.  No supplemental statement of the case or 
rating action has been issued since March 2000.  The RO must 
readjudicate the veteran's claim considering the photographic 
evidence and issue a supplemental statement of the case.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The record contains statements from private physicians 
indicating that the veteran began smoking in service and 
subsequently became addicted to nicotine.  The record does 
not indicate that any of these physicians have examined the 
veteran's 

service or post service medical records.  In view of the 
Veterans Claims Assistance Act, the Board finds that there is 
a duty to assist the veteran in providing him with a VA 
examination in order that a medical opinion can be obtained 
as to whether any of the claimed disabilities are a result of 
tobacco use/nicotine dependence developed as a result of 
service.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided treatment for the 
claimed pulmonary and cardiovascular 
disabilities.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
If the RO is unable to obtain any 
identified records the RO must identify 
to the veteran which records were 
unobtainable, the RO must describe to the 
veteran the efforts which were made in 
the attempt to obtain those records, and 
the RO must describe any further action 
to be taken by VA with respect to the 
claim.  Copies of all correspondence to 
the veteran must be sent to the veteran's 
representative.

2.  Upon completion of the above, the 
veteran should be scheduled for the 
appropriate VA examinations to determine 
the nature and etiology of the veteran's 
pulmonary and cardiovascular 
disabilities.  The veteran's claims file 
must be provided to the examiners and 
reviewed prior to the examinations.  The 
examiners 

should be asked to review the record and 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
pulmonary and cardiovascular disabilities 
are due to his use of tobacco products in 
service.  The examiners should also be 
asked to provide an opinion as to whether 
the veteran met the criteria for nicotine 
dependence, as defined in the DSM-IV, 
and, if so, whether it is as likely as 
not that the veteran became dependent on 
nicotine while in service.  The reasoning 
which forms the basis of the opinions 
requested should be clearly set forth, 
and the response provided should include 
discussion of the etiological 
relationship, if any, between the 
veteran's tobacco use and pulmonary and 
coronary artery diseases; the extent of 
the veteran's tobacco use during service, 
as well as after service; the presence of 
other risk factors and their relative 
importance as causal factors; and the 
time of onset of the veteran's coronary 
artery disease.  A notation to the effect 
that the veteran's claims file has been 
reviewed should be included in all 
reports.

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the VA 
examination reports.  If a report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned to the reviewer for 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998). 


4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim for service connection 
for a lung condition including emphysema, 
chronic obstructive pulmonary disease, 
and lung tumors; and his claim for 
service connection for a heart condition, 
including cardiovascular disease, 
peripheral vascular disease, 
postoperative aortic aneurysm, mitral 
valve prolapse, and atrial fibrillation, 
based on inservice use of tobacco 
products or as secondary to nicotine 
dependence acquired in service.

6.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, 
including reflecting RO consideration of 
all pertinent evidence received since 
issuance of the March 2000 statement of 
the case, and be given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

